—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s request for disability retirement benefits.
Petitioner was employed by the Department of Motor Vehicles when, on September 6, 1989, she slipped while descending the office stairs and sustained injuries. Petitioner subsequently filed for disability retirement benefits. Finding that petitioner had not established that her injuries were caused by an accident within the meaning of Retirement and Social Security Law § 605, respondent Comptroller ultimately denied the application. We conclude that there is substantial evidence in the record to support this determination. There is conflicting evidence concerning whether petitioner fell because she simply took a misstep or because she slipped on computer paper left on the stairs. Issues of credibility are properly resolved by the Comptroller. Under the circumstances of this case, the Comptroller rationally concluded that petitioner’s injuries *816were sustained as a result of her own misstep and not because of an accident.
Cardona, P. J., Mercure, White and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.